                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHRISTOPHER W. ODEN, #07960-087,                     )
                                                     )
                        Petitioner,                  )
                                                     )
        vs.                                          )       Case No. 19-cv-1009-SMY
                                                     )
WILLIAM TRUE,                                        )
                                                     )
                        Respondent.                  )


                              MEMORANDUM AND ORDER
YANDLE, District Judge:

        Petitioner Christopher Oden is incarcerated at the United States Penitentiary in Marion,

Illinois (“Marion”). He filed this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge

the length of his upcoming placement in a Residential Reentry Center (“RRC”) and the location

of that placement. (Doc. 1). 1 Oden alleges the Bureau of Prisons (“BOP”) denied his placement

request without considering the factors set forth under 18 U.S.C. § 3621(b)(1) through (5) and in

violation of the First Step Act of 2018 (“FSA”). 2

        In response, Respondent notes that Oden’s RRC time has been increased and will begin

in December 2019 rather than in January 2020 as originally planned. (Doc. 9, p. 3). Further,

Oden’s release date was accelerated to March 13, 2020 after his sentence was recalculated

pursuant to the First Step Act. Id. Respondent argues that a § 2241 petition is not a proper


1
  Oden entitled his pleading “Motion Challenging Residential Reentry” and grounds his claim for relief in
28 U.S.C. § 2241 (Doc. 1, p. 2); thus the Court construes it as a Habeas Corpus Petition.
2
  Oden brought a similar claim in the Western District of Missouri earlier this year. See Oden v. Smith,
No. 19-3107-CV-S-SRB-P (W.D. Mo.). On April 19, 2019, the district court dismissed his habeas
petition without prejudice, finding that Oden failed to exhaust his administrative remedies before seeking
federal habeas relief, and that he filed the petition prematurely because § 102(b)(2) of the First Step Act
(increasing the amount of good conduct time available) was not yet in effect. (Doc. 10 in No. 19-3107).


                                                    1
vehicle for a prisoner to challenge his RRC placement. (Doc. 9, pp. 3-5). Alternatively,

Respondent asserts that Oden is not entitled to relief even if his Petition is proper under § 2241,

and that he failed to exhaust his administrative remedies as to the location of his RRC placement.

(Doc. 9, pp. 5-8). Oden has filed a Reply, disputing several factual issues and Respondent’s

arguments. (Doc. 13). This matter is ripe for resolution. For the following reasons, the Habeas

Petition will be DENIED.

                             Relevant Facts and Procedural History

       Oden pled guilty in 2012 to one count of possession of child pornography in the Northern

District of West Virginia and was sentenced to 120 months’ imprisonment. United States v.

Oden, Case No. 11-cr-056 (N.D. W. Va. Feb. 8, 2012, Doc. 45). At the time Oden submitted his

§ 2241 Petition for filing (August 28, 2019), he had been approved for RRC placement of “one

month and two weeks.” (Doc. 1, pp. 1, 7). He had also been granted 70 days of good conduct

credit against his sentence. (Doc. 1, p. 2; Doc. 9, p. 2; Doc. 9-1, p. 2). Prison officials had

earlier recommended Oden for up to 120 days of RRC placement, which would have begun on

January 24, 2020, based on his anticipated release date of May 22, 2020. (Doc. 9-1, p. 3; Doc. 9-

2, p. 1). When Oden’s sentence was recalculated to account for the 70 days of good conduct

credit, his new release date became March 13, 2020, which shortened his RRC time to 50 days.

(Doc. 9, p. 3; Doc. 9-2, p. 3). Soon after Oden filed the instant Petition, prison officials reviewed

his RRC placement and increased it to 94 days, to begin on December 11, 2019. (Doc. 9, p. 3;

Doc. 9-1, p. 3; Doc. 9-3).

       Oden’s RRC location will be in the Northern District of West Virginia. (Doc. 9-1, p. 3).

While Oden’s home is in that judicial district, he objects to the location of Clarksburg, West

Virginia, because it is over 3 hours away from the home to which he plans to relocate. (Doc. 1,



                                                 2
p. 6). He complains that prison staff have refused to help him resubmit his request for additional

RRC time and consideration for RRC placement in Winchester, Virginia or at Bethany House in

Martinsburg, West Virginia, which would be closer to his home. Id.

                                               Discussion

           A petition seeking habeas corpus relief is appropriate under 28 U.S.C. § 2241 when a

petitioner is challenging the fact or duration of confinement, and if he seeks immediate or

speedier release. Preiser v. Rodriguez, 411 U.S. 475, 490, (1973); Waletzki v. Keohane, 13 F.3d

1079, 1080 (7th Cir. 1994). Habeas relief may be granted where the prisoner is in custody in

violation of the Constitution or laws or treaties of the United States. See 28 U.S.C. § 2241(c)(3).

However, a civil rights action is the proper vehicle for a challenge to the conditions of a

prisoner’s confinement. Preiser, 411 U.S. at 499. See also Graham v. Broglin, 922 F.2d 379,

381 (7th Cir. 1995) (habeas corpus is the vehicle to seek a “quantum change in the level of

custody” such as release on parole, but a prisoner “seeking a different program or location or

environment . . . is challenging the conditions rather than the fact of his confinement” and must

do so under civil rights law).       On its face, a transfer from a federal prison to a halfway

house/RRC would appear to constitute a “quantum change in the level of custody,” that would be

cognizable in a habeas corpus action, but courts have reached different conclusions on this

issue. 3

           As Respondent points out, in some cases, this district court has concluded that a § 2241

petition is not the proper vehicle to raise a claim regarding RRC placement, while permitting

3
 The Seventh Circuit has not squarely answered this question. It has held, for example, that a request for
work release is not cognizable in a habeas corpus action, because habeas is proper “only if the prisoner is
seeking to ‘get out’ of custody in a meaningful sense.” Pischke v. Litscher, 178 F.3d 497, 499-501 (7th
Cir. 1999). See also Richmond v. Scibana, 387 F.3d 602, 605 (7th Cir. 2004) (because petitioner was
challenging the rules governing the BOP’s consideration of his request for community or home
confinement, rather than making a claim of entitlement to such placement, his remedy was under the
Administrative Procedure Act, not § 2241).
                                                    3
such a claim to proceed in others. (Doc. 9, p. 3-5); see Vasquez v. Cross, No. 13-cv-811-CJP,

2014 WL 2198826 (S.D. Ill. May 27, 2014) (claim that BOP did not properly consider transfer to

RRC did not show that custody was unlawful or that he had a right to release, thus habeas relief

was unavailable); Stokes v. Cross, No. 13-cv-998-CJP, 2014 WL 503934 (S.D. Ill. Feb. 7, 2014)

(court lacks subject matter jurisdiction under § 2241, and further finding claim fails on the

merits); Feazell v. Sherrod, No. 10-cv-901-GPM, 2010 WL 5174355 (S.D. Ill. Dec. 16, 2010)

(petition was proper under § 2241, but denying on the merits). Similar disagreement is apparent

in decisions from other district courts within this Circuit. See, e.g., Perry v. Krueger, No. 15-cv-

1298, 2015 WL 6500915 (C.D. Ill. Oct. 27, 2015) (even if petition is proper under § 2241, it fails

on the merits); Moody v. Rios, No. 13-cv-1034, 2013 WL 5236747 (C.D. Ill. Sept 17, 2013)

(denying petition on the merits without questioning whether § 2241 was the proper vehicle);

Woods v. Wilson, No. 09-cv-0749, 2009 WL 2579241 (N.D. Ill. Aug. 19, 2009) (petition was

properly brought under § 2241 but failed on the merits).

       In addressing a habeas petition that alleged medical mistreatment and sought, among

other remedies, release to the community to obtain treatment, the Seventh Circuit concluded that

because release was unavailable as a remedy for the claimed wrongdoing, the petitioner’s

“challenge can only concern the conditions of his confinement . . . not the fact of his

confinement. As such, he may not proceed with a habeas petition.” Glaus v. Anderson, 408 F.3d

382, 388 (7th Cir. 2005). This language has been interpreted to set a bright-line rule that if a

habeas petitioner is not seeking outright release, or if release is not available as a remedy for his

claims, then § 2241 is not the proper vehicle to seek relief. See, e.g., Stokes v. Cross, 2014 WL

503934, at *2 (S.D. Ill. Feb. 2014); Fryer v. Cross, No. 14-cv-78-DRH, 2014 WL 1632104 (S.D.




                                                 4
Ill. Apr. 23, 2014); Davis v. United States, No. 17-cv-294-DRH, 2017 WL 2214874 (S.D. Ill.

May 19, 2017).

       Here, Oden is not seeking immediate or earlier release from custody. He does not

challenge his release date of March 13, 2020, but instead argues that he should spend more of his

remaining custody time in an RRC rather than in prison and claims that BOP officials did not

properly evaluate his application for additional RRC time. Under the test articulated in Glaus,

this amounts to a challenge only to the location of Oden’s custody, not to the fact of being in

custody, and therefore falls outside the realm of available habeas corpus relief. Oden’s claim is

more appropriately categorized as a challenge to the conditions of his confinement, which “falls

on the civil rights side of the line.” Stokes, 2014 WL 503934, at *3; see also Bush v. Pitzer, 133

F.3d 455, 456-57 (7th Cir. 1997) (a § 2241 petitioner “must demonstrate that the custody is

unlawful, and not just that an administrative official made a mistake in the implementation of a

statute or regulation”).

       Moreover, even assuming arguendo that Oden’s claims are cognizable under § 2241, his

Petition fails on the merits. He argues he should have been granted more RRC time pursuant to

18 U.S.C. § 3621(b). (Doc. 1, p. 5). This statute delegates sole authority to the BOP to

designate the place of confinement for federal prisoners, including the transfer of prisoners from

one correctional facility to another, and sets forth five factors for the BOP to consider in making

placement decisions:       (1) the resources of the facility contemplated; (2) the nature and

circumstances of the offense; (3) the history and characteristics of the prisoner; (4) any statement

by the court that imposed the sentence concerning the purposes for the sentence of imprisonment

or recommending a particular type of facility; and (5) any pertinent policy statement issued by

the Sentencing Commission.         18 U.S.C. §§ 3621(b)(1)-(5).        These factors also guide



                                                 5
consideration of a prisoner’s placement in an RRC for the final portion of his or her sentence,

which may be as much as 12 months. 18 U.S.C. § 3624(c); 4 see also 28 C.F.R. §§ 570.20-21.

          The BOP has broad discretion under these statutes to make placement decisions,

including setting the length of time for an inmate’s assignment to an RRC. See Davis, 2017 WL

2214874, at *2 (collecting cases); Perry v. Krueger, 2015 WL 6500915, at *2. See also Taylor v.

Lariva, 638 F. App’x 539, 541 (7th Cir. 2016) (court reviews BOP’s prison placement decisions

for abuse of discretion). In Oden’s case, the record indicates that consideration was given to the

statutory factors when the decision was made to place him in an RRC for the original 120 days,

as well as to move up the date of his RRC placement to increase his RRC time from 50 to 94

days after his sentence was shortened by the additional good conduct credit. (Docs. 9-1; 9-6 pp.

1, 7).

          This Court has no authority to independently review the statutory factors and reach its

own conclusion as to the appropriate RRC placement for a prisoner. See Davis, 2017 WL

2214874, at *2. Instead, the Court must defer to the BOP’s discretionary decision unless the

record shows that the decision was arbitrary, capricious, an abuse of discretion, or contrary to the

requirements of the statute. See Davis, 2017 WL 2214874, at *3; Perry, 2015 WL 6500915, at

*3. Oden has not shown that his RRC placement of 94 days implicates any of these concerns.

          Finally, Oden also challenges the location of his RRC placement. This complaint is

indistinguishable from habeas challenges to BOP decisions to place an inmate in a particular

institution or to transfer or deny a transfer from one prison to another, which have been

universally rejected. Pischke v. Litscher, 178 F.3d 497, 500-01 (7th Cir. 1999); Falcon v. U.S.

Bureau of Prisons, 52 F.3d 137, 139 (7th Cir. 1995). As such, it is unnecessary for the Court to

address Respondent’s argument that Oden has failed to exhaust his administrative remedies
4
    This provision is part of the Second Chance Act of 2007, reauthorized in 2019 by the First Step Act.
                                                       6
regarding his objection to the location of his RRC placement.

                                           Conclusion

        Oden’s Petition for habeas relief under 28 U.S.C. § 2241 (Doc. 1) is DENIED. This

cause of action is DISMISSED WITH PREJUDICE. The Clerk of Court shall enter judgment

accordingly.

       If Petitioner wishes to appeal the dismissal of this action, his notice of appeal must be

filed with this Court within 60 days of the entry of judgment. FED. R. APP. P. 4(a)(1(A). A

motion for leave to appeal in forma pauperis (“IFP”) must set forth the issues Petitioner plans to

present on appeal. See FED. R. APP. P. 24(a)(1)(C). If Petitioner does choose to appeal and is

allowed to proceed IFP, he will be liable for a portion of the $505.00 appellate filing fee (the

amount to be determined based on his prison trust fund account records for the past six months)

irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 60-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of the judgment, and this 28-day deadline cannot be extended. Other

motions, including a Rule 60 motion for relief from a final judgment, do not toll the deadline for

an appeal.

       It is not necessary for Petitioner to obtain a certificate of appealability from this




                                                7
disposition of his § 2241 petition. Walker v. O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

       IT IS SO ORDERED.

       DATED: November 18, 2019


                                                    s/ Staci M. Yandle
                                                    STACI M. YANDLE
                                                    United States District Judge




                                                8
